      Case: 1:19-cv-01661-CAB Doc #: 20 Filed: 06/16/20 1 of 2. PageID #: 121




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHELLE P. WILBON,                           )         CASE NO. 1:19CV1661
                                              )
       On Behalf of Herself and               )         JUDGE CHRISTOPHER A. BOYKO
       All Others Similarly Situated,         )
                                              )
                       Plaintiff,             )
                                              )
               vs.                            )         OPINION AND ORDER
                                              )
WARMLIVING HEALTH                             )
CARE, LLC, et al.,                            )
                                              )
                       Defendants.            )

CHRISTOPHER A. BOYKO, J.:

       Plaintiff Michelle Wilbon brought this Fair Labor Standards Act collective action against

Defendants on July 22, 2019. (Doc. 1). She alleges that Defendants misclassified her and others

as independent contractors and, as a result, they did not collect overtime wages.

       On November 6, 2019, the parties stipulated to the conditional certification of home care

workers who were paid as independent contractors during the statutory period. (Doc. 15). The

Court approved the parties’ stipulation and set forth an initial order to govern the opt-in process.

(Doc. 16). Specifically, the Court required Defendants to provide Plaintiff with a list of

electronic information of all putative class members within ten days of the Order.

       Plaintiff alleges Defendants failed to comply with the Court’s order. And only after

multiple demands did Defendants ever produce any responsive information. The information

provided however, arrived in a piecemeal fashion. Because of this, Plaintiff believes there are

additional class members that Defendants have failed to identify.

       This struggle to obtain the identification of potential class members caused Plaintiff to

file the current Motion. (Doc. 19). Specifically, Plaintiff requests that the Court enter an order
                                                  -1-
      Case: 1:19-cv-01661-CAB Doc #: 20 Filed: 06/16/20 2 of 2. PageID #: 122




directed to Defendants to show cause why they failed to comply with the Court’s Order. (Id.).

Plaintiff also requests that the Court order: 1) Defendants to comply with the identification of

class members; 2) Defendants to provide additional information Plaintiff sought in discovery;

and 3) order a new opt-in period for the individuals Defendants failed to identify.

       Despite Plaintiff’s request pending for about two months, Defendants have not opposed

Plaintiff’s Motion. Therefore, the Court GRANTS Plaintiff’s Motion, IN PART.

       Specifically, the Court ORDERS the following:

    1) Defendants shall accurately and truthfully identify and provide the name and last known
       home address (including zip code) of all putative class members that were previously
       required to be identified by the Court’s November 14, 2019 Order. The putative class is
       defined as “[a]ll current and former home health aides of Defendants who were paid as
       independent contractors during one or more workweeks during the period of three years
       preceding the commencement of this action to the present” [July 22, 2016 – present];

    2) Defendants shall provide this information by June 29, 2020;

    3) Defendants shall certify in an Affidavit their compliance with this Order by June 29,
       2020;

    4) The opt-in period shall be extended for sixty additional days after Plaintiff receives the
       information identified in this Order; and

    5) Should Defendants fail to comply with this Order, they may face additional sanctions, up
       to and including, Plaintiff’s fees and costs for the Motion to Show Cause.
       Finally, the Court DENIES Plaintiff’s request to compel the additional information sought

during discovery. Plaintiff may seek redress for any alleged discovery abuse through the Court’s

motion to compel practice.

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: June 16, 2020


                                               -2-
